DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 2 recites “a first magnetic motor of an inflow pump to be coupled to a first portion of a fluid reservoir….,” and, “to control movement of fluid from the first portion of the fluid reservoir to three inlet valves of a heart,” which only positively claims the motor and pump, but fails to positively claim the heart and reservoir. Then, the rest of the claims further define elements of the fluid reservoir and the heart / heart valves which are not positively claimed in claim 1. This makes the claims confusing and indefinite. As literally written, any limitations relating to these elements are not currently positively claimed, since these elements themselves are not positively claimed. For the purposes of this action, it is presumed that this was an oversight and that a fluid reservoir, valves, and a heart were intended to be positively claimed since these items are later referenced and also further expanded upon in dependent claims. Claim 8 and it’s dependents have similar issues. Appropriate correction is required.
Further, claim 1 recites “a first magnetic motor of an inflow pump to be coupled” and “a second magnetic motor of an outflow pump to be coupled.” These recitations indicate that the motors are coupled to the reservoir, but, presumably it is the pumps that are coupled to the reservoir. This is also confusing and indefinite. Appropriate correction is required. 
The claims use the terms “first magnetic motor” and “second magnetic motor.” It is unclear what is attempting to be claimed here. Since all electric motors operate by the use of internal magnets, all electrical motors are “magnetic motors.” However, they are not typically referenced in this manner with the term “magnetic,” therefore, it is unclear if something else or some other motor type is intended here. The specification is of little help as it does not provide a definition or further explanation for what a “magnetic motor” is intended to be. Appropriate correction / clarification is required.
Claim 6 recites that the second portion of the reservoir stores fluid and the first portion stores air. However, the first portion of the reservoir is defined in claim 1 as the portion to the inflow pump that sucks in fluid, and in claim 4 as the bottom portion, both of which appear they would contain the fluid as is shown in applicant’s drawings (fig. 1 at 134/112). Therefore, these recitations are confusing and indefinite. It is presumed that this claim intended to recite that the first portion stores fluid and the second portion stores air or similar. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US Patent No. 5,634,797) in view of Okayama (US PGPub. No. 2017/0051736).
In Reference to Claims 1, 4, and 5
 	Montgomery teaches (Claim 1) A method comprising: configuring a first [] motor (column 5 lines 60-64 and column 6 lines 51-52; motor not explicitly taught, but a motor of some kind would be inherently required for operation of the pumps) of an inflow pump (left item 68, fig. 16) to be coupled to a first portion of a fluid reservoir (item 70, fig. 16, at bottom of item 70) and to control movement of fluid from the first portion of the fluid reservoir to three inlet valves of a heart via the inflow pump (any three heart valve connections to line 400, fig. 16); configuring a second [] motor (column 5 lines 60-64 and column 6 lines 51-52; motor not explicitly taught, but a motor of some kind would be inherently required for operation of the pumps) of an outflow pump (right item 68, fig. 16) to be coupled to a second portion of the fluid reservoir (item 70, any top connection, fig. 16) and to control movement of fluid from two outlet valves of the heart to the second portion of the fluid reservoir via the outflow pump (any two outlet heart valve connections that run to top of item 70, fig. 16); 
	(Claim 4) wherein: the first portion is a bottom portion of the fluid reservoir, and the second portion is a top portion of the fluid reservoir, the second portion being different from the first portion (bottom and top connections to item 70, fig. 16).
(Claim 5) wherein: the three inlet valves correspond to a superior vena cava of the heart (item 311, fig. 16), an inferior vena cava of the heart (item 312, fig. 16), and a left atrium of the heart (item 308, fig. 16); and the two outlet valves correspond to an aorta of the heart (item 314/315, fig. 16) and a pulmonary artery of the heart (fig. 313, fig. 16).
	Montgomery fails to specifically teach magnetic motors and a control apparatus that alternates of claim 1. 
	Okayama teaches a magnetic motor (paragraph 0030; note an electric motor is a magnetic motor); and actuating a control apparatus that alternately activates the [pumping] (paragraph 0036; note first and second pumps / motors were already taught in Montgomery above).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the heart circulatory model of Montgomery with the feature of a control apparatus alternately activating the motors as taught by the heart circulatory model of Okayama for the purpose of creating a more desirable pulsatile flow within the heart as taught by Okayama (paragraph 0037), making the system more realistic, and more useful as a heart model for the users. Further, Montgomery teaches the use of generic “pump units” of a known type and activated in a known means (column 5 lines 60-64 and column 6 lines 51-52), therefore, it would have been obvious to look to other known pumping units, motor, and systems to find a known type and means of pumping fluid through a heart as the details of this portion of the system are intentionally omitted from Montgomery. 

In Reference to Claims 2-3
 	The modified method of Montgomery teaches all of claim 1 as discussed above. 
Montgomery further teaches first and second pumps / motors as discussed above. 
Montgomery fails to teach the control apparatus of claims 2 and 3.
Okayama teaches (Claim 2) comprising: deactivating, by the control apparatus, the [outward pumping] when [inward pumping] is activated; and deactivating, by the control apparatus, the [inward pumping] when the [outward pumping] is activated (paragraphs 0031 and 0037).
 	(Claim 3) comprising: connecting a timer to the control apparatus, the control apparatus configured to alternate between activation of the [inward pumping] and activation of the [outward pumping] according to a time associated with the timer to create systolic and diastolic phases of the heart; and powering the control apparatus with a power source, the control apparatus alternately powering the [inward pumping] and the [outward pumping] (paragraphs 0030, 0036, and 0037, a power source is inherent for the operation of the motor).
	It would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to have provided the heart circulatory model of Montgomery with the feature of a control apparatus alternately activating the motors / pump flows as taught by the heart circulatory model of Okayama for the purpose of creating more desirable and anatomically accurate pulsatile flow within the heart as taught by Okayama (paragraphs 0037, 0038, and 0039), making the method more realistic, and more useful as a heart model for the users. Further, Montgomery teaches the use of generic “pump units” of a known type and activated in a known means (column 5 lines 60-64 and column 6 lines 51-52), therefore, it would have been obvious to look to other known pumping units, motors, and systems to find a known type and means of pumping fluid through a heart as the details of this portion of the system are intentionally omitted from Montgomery.

In Reference to Claims 8, 11, 18, and 20
 	Montgomery teaches (Claim 8) A method comprising: controlling a first pump to pump fluid (left item 68, fig. 16) received from a reservoir (item 70, fig. 16) to a first set of two or more valves of a heart (any two heart valve connections to line 400, fig. 16); controlling a second pump to pump fluid (right item 68, fig. 16) received from a second set of two or more valves of the heart to the reservoir (any two outlet heart valve connections that run to top of item 70, fig. 16);
(Claim 11) comprising: splitting, using two three-way connectors, the fluid pumped from the first pump to the heart before the fluid pumped from the first pump reaches the heart (items 76 and left item 78 on the inflow path 400, fig. 16); and aggregating, using a three-way connector, the fluid from the second set of two or more valves of the heart before the fluid from the second set of two or more valves of the heart reaches the second pump (item 78 on outflow lines that enters top of reservoir, fig. 16);
	(Claim 18) wherein: a first portion of the reservoir is connected to the first pump (bottom connection to left item 68, fig. 16); and a second portion of the reservoir is connected to the second pump, the first portion being different from the second portion (any of top flow lines, connected to right item 68, fig. 16).
	Montgomery fails to teach the alternate activation of claims 8 and 20. 
	Okayama teaches (Claim 8) activating the [] pump [] alternatively such that the [inflow] pump[ing] is activated when the [outflow] pump[ing] is deactivated and the [outflow] pump[ing] is activated when the [inflow] pump[ing] is activated (paragraphs 0027 and 0036)
	(Claim 20) wherein: the [outflow] pump[ing] and the [inflow] pump[ing] are alternatively activated based on a preset amount of time to create systolic and diastolic phases of the heart, the present amount of time having a range from one second to three seconds (paragraphs 0036 and 0037).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the heart circulatory model of Montgomery with the feature of a control apparatus alternately activating the pumps as taught by the heart circulatory model of Okayama for the purpose of creating a more desirable pulsatile flow within the heart as taught by Okayama (paragraph 0037), making the system more realistic, and more useful as a heart model for the users. Further, Montgomery teaches the use of generic “pump units” of a known type and activated in a known means (column 5 lines 60-64 and column 6 lines 51-52), therefore, it would have been obvious to look to other known pumping units and systems to find a known type and means of pumping fluid through a heart as the details of this portion of the system are intentionally omitted from Montgomery.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Okayama, and further in view of Fernandez (US PGPub. No. 2016/0140878).
In Reference to Claim 6
The modified method of Montgomery teaches all of claim 1 as discussed above. 
Montgomery fails to specifically teach air and fluid portions of the reservoir of claim 6. 
Fernandez teaches (Claim 6) wherein: [a] second portion of [a] fluid reservoir is configured to store [] fluid (fig. 5, bottom portion); and [a] first portion of the fluid reservoir comprises air (fig. 5, top portion).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the cardiovascular circulatory method of Montgomery with the feature of an air portion and fluid portion in the reservoir as taught by the cardiovascular circulatory method of Fernandez for the purpose of providing better flexibility and variability in the volume and pressure allowable within the system as taught by Montgomery (column 5 line 65 – column 6 line 3), as well as preventing overflow or overpressure as taught by Fernandez (paragraph 0038), making the system more reliable, more versatile, and more attractive to the users. 

In Reference to Claim 19
 	The modified method of Montgomery teaches all of claims 8 and 18 as discussed above. 
Montgomery fails to specifically teach air and fluid portions of the reservoir of claim 19. 
Fernandez teaches (Claim 19) wherein: the first portion comprises the fluid to be pumped to the first set of two or more valves of the heart (fig. 5, bottom portion); and the second portion comprises air (fig. 5, top portion), the second portion being located above the first portion and comprising an opening for the air (fig’s 6 and 7, item 450).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the cardiovascular circulatory method of Montgomery with the feature of an air portion and fluid portion in the reservoir as taught by the cardiovascular circulatory method of Fernandez for the purpose of providing better flexibility and variability in the volume and pressure allowable within the system as taught by Montgomery (column 5 line 65 – column 6 line 3), as well as preventing overflow or overpressure as taught by Fernandez (paragraph 0038), making the system more reliable, more versatile, and more attractive to the users. 

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Okayama, and further in view of Paronen (US Patent No. 8,690,580).
In Reference to Claim 7
The modified method of Montgomery teaches all of claim 1 as discussed above. 
Montgomery further teaches using a colored fluid in the system (column 5 lines 60-64).
Montgomery fails to teach the feature of claim 7.
Paronen teaches (Claim 7) wherein [a] fluid comprises water and at least one of a red dye and a red ink, a combination of the water and the at least one of the red dye and the red ink simulating blood (column 3 lines 46-47).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the circulatory method of Montgomery with the feature of using red died water as taught by the circulatory method of Paronen for the purpose of accurately simulating blood as taught by Paronen (column 3 line 47 – column 4 line 56), making the method more realistic, and more interesting and attractive to the users. 

In Reference to Claim 12
The modified method of Montgomery teaches all of claim 8 as discussed above. 
Montgomery further teaches using a colored fluid in the system (column 5 lines 60-64).
Montgomery fails to teach the feature of claim 12.
Paronen teaches (Claim 12) wherein: [a] fluid pumped from [a] first pump comprises water and at least one of a red dye and a red ink, a combination of the water and the at least one of the red dye and the red ink simulating blood (column 3 lines 46-47).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the circulatory method of Montgomery with the feature of using red died water as taught by the circulatory method of Paronen for the purpose of accurately simulating blood as taught by Paronen (column 3 line 47 – column 4 line 56), making the method more realistic, and more interesting and attractive to the users. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery  in view of Okayama and further in view of Carson (US Patent No. 9,183,763).
In Reference to Claims 9-10
 	The modified method of Montgomery teaches all of claim 8 as discussed above. 
	Montgomery further teaches (Claim 9) wherein: the first set of two or more valves of the heart comprise three valves of a [] heart (items 308, 311, and 312, fig. 16); and the second set of two or more valves of the heart correspond to two valves of the [] heart (items 313 and 314/315, fig. 16);
 	(Claim 10) wherein: the three valves comprise a superior vena cava of the heart (item 311, fig. 16), an inferior vena cava of the heart (item 312, fig. 16), and a left atrium of the bovine heart (item 308, fig. 16); and the two valves comprise an aorta (item 314/315, fig. 16) and a pulmonary artery of the [] heart (fig. 313, fig. 16).
	Montgomery fails to teach a bovine heart. 
	Carson teaches a heart is a bovine heart [material] (claims 13 and 18).
	It would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to have provided the cardiac simulation method of Montgomery with the feature of using bovine heart tissue as taught by the cardiac simulation
method of Carson for the purpose of using known and easily obtainable and replaceable heart
tissue, making the method easy to replace and reuse, making the method more versatile, and more attractive to the users.
Further, the examiner notes that it has been held that the selection of one known element over another based on its suitability for its intended purpose is an obvious matter of engineering design choice. See Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Merely selecting a bovine heart as opposed to a porcine heart, human cadaver heart, or other similarly sized animal heart would be an obvious matter of engineering design choice, and is not a patentable advance. This is further evidenced by both Montgomery which teaches replacing the heart with any of a wide variety of hearts (column 5 lines 7-8) and Carson which lists several suitable heart materials (claims 13 and 18).

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Okayama and further in view of Plocek (US PGPub No. 2012/0226486 A1).
In Reference to Claims 13-14
 	The modified device of Montgomery teaches all of claim 8 as discussed above. 
	Montgomery fails to teach the feature of claims 13-14. 
	Plocek teaches (Claim 13) comprising activating a motor overload sensor in response to current drawn by a motor [] being greater than a current threshold (paragraph 0020; note first and second pumps / motors taught in Montgomery above);
	(Claim 14) comprising activating a temperature sensor in response to temperature within a [system] being greater than a temperature threshold (paragraphs 0022 and 0024).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the training system of Montgomery with the feature of a motor overload and temperature sensor as taught by the training system of Plocek for the purpose of protecting the motors and other components of the device in an overload situation, preventing damage, making the system more reliable, and more attractive to the users. 

Claims 15-16 are is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Okayama and further in view of Nagyszalanczy (US Patent No. 6,048,363).
In Reference to Claim 14
 	The modified device of Montgomery teaches all of claim 8 as discussed above. 
	Montgomery fails to teach the feature of activating sensors of claims 15-16.
Nagyszalanczy teaches (Claim 15) comprising: activating a first flow sensor in response to a flow rate of the fluid received from the reservoir and entering the first pump being greater than a flow rate threshold; and activating a [] flow sensor in response to a flow rate of the fluid received from the [] set of two or more valves of the heart and entering the second pump being greater than the flow rate threshold (column 13 lines 38-47 and column 15 lines 10-35);
	(Claim 16) comprising: activating a first pressure sensor in response to fluid pressure within the [system] being greater than a pressure threshold; and activating a [] pressure sensor in response to fluid pressure within the [system] being greater than the pressure threshold (column 13 lines 38-43 and column 15 lines 10-35).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the blood flow simulation device of Montgomery with the feature of pressure and flow sensors as taught by the blood flow simulation device of Nagyszalanczy for the purpose of providing more detailed control of the pressures and flows within the system, making the device more realistic, more versatile, and more interesting and attractive to the users. 
	Further, the examiner notes that duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Since pressure and flow sensors for the control of the system are taught in Nagyszalanczy, merely claiming multiple, or a particular number of pressure or flow sensors would be an obvious matter of design choice, and is not a patentable advance. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Okayama and further in view of Ishiyama et al. (US Patent No. 2018/0108276).
In Reference to Claim 17
The modified method of Montgomery teaches all of claim 8 as discussed above. 
Montgomery fails to teach the feature of claim 17.
Ishiyama teaches (Claim 17) comprising closing pulmonary venous openings of the heart with one or more of silk sutures, catgut sutures, or synthetic sutures (paragraph 0089).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the heart model device of Montgomery with the feature of closing venous openings with sutures as taught by the heart model device of Ishiyama for the purpose of closing any unused openings in the heart model to prevent leakage while in use as taught by Ishiyama (paragraph 0089), making the system simpler, more efficient, and more attractive to the users.
Further, the examiner notes that it has been held that selection of a known material based on its suitability for its intended purpose is an obvious matter of engineering design choice. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Merely selecting a particular type of known suture material is not a patentable advance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711